EXECUTION VERSION

Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 1st day of August, 2017, by and among BioAmber Inc., a corporation organized
under the laws of Delaware (“Buyer”), Mitsui & Co., Ltd., a corporation
organized under the laws of Japan (“Seller”), and BioAmber Sarnia Inc., a
corporation organized under the laws of Canada (the “Company”).

WHEREAS Seller owns 6,610,000 Class A shares of the Company (collectively, the
“Shares”);

WHEREAS Seller desires to sell the Shares to Buyer on the terms and conditions
set forth herein;

WHEREAS Buyer desires to purchase the Shares from Seller on the terms and
conditions set forth herein;

WHEREAS Buyer and Seller are parties to that certain Second Amended and Restated
Joint Venture Agreement dated February 15, 2016 entered into among Buyer,
Seller, BioAmber International S.à r.l. and the Company (the “JVA”);

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING PREMISES, THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS HEREINAFTER SET FORTH, AND OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS:

1.

DEFINITION

 

1.1.

In this Agreement and in all ancillary documents relating hereto or referring to
same, unless the context otherwise implies, the following terms and expressions
mean:

 

1.1.1.

“Agreement” means this Share Purchase Agreement made by and among the parties
hereto including, for certainty, the recitals hereof, as the same may be amended
from time to time; the expressions “hereof”, “hereto” and “hereunder” and
similar expressions mean and refer to this Agreement and not to any particular
portion of it; “Article” and “Section” mean and refer to the specified article
or section, respectively, of this Agreement.

 

1.1.2.

“Applicable Law” means, with respect to any Person, any Canadian (whether
federal, territorial, provincial, local, regional or municipal) or foreign
statute, code, law, ordinance, rule, administrative interpretation, regulation,
order, writ, injunction, directive, judgment, decree or other requirement, all
as in effect as of the Closing, of any Governmental Authority applicable to such
Person or any of its properties, assets, officers, directors, employees,
consultants or agents (in connection with such officer’s, director’s,
employee’s, consultant’s or agent’s activities on behalf of such Person).



 

 

 



--------------------------------------------------------------------------------

- 2 -

 

 

1.1.3.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Toronto, Ontario, Canada are authorized or required by law
to close.

 

1.1.4.

“Comerica Pledge” means that certain Pledge and Assignment Agreement dated May
12th, 2015 between Seller and Comerica Bank as agent, pursuant to which Seller
pledged the Shares to and in favour of Comerica Bank.

 

1.1.5.

“FSIA” means that certain Financial Support Implementing Agreement dated May 25,
2015 among Seller, Buyer and BioAmber International S.à r.l., pursuant to which
the parties agreed to address their obligations under certain guarantees given
to Comerica Bank, as agent.

 

1.1.6.

“Governmental Authority” means any Canadian (whether provincial, territorial,
regional, local or municipal) or foreign government, governmental authority,
quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, commission, tribunal or organization or any
regulatory, administrative or other agency, or any political or other
subdivision, department or branch of any of the foregoing.

 

1.1.7.

“Indemnifying Party” means: (a) with respect to any Buyer Indemnitee asserting a
claim under Section 8.1.1, Seller; and (b) with respect to any Seller Indemnitee
asserting a claim under Section 8.1.2, Buyer.

 

1.1.8.

“Indemnitee” means (i) the Buyer Indemnitees with respect to any claim for which
Seller is an Indemnifying Party; and (ii) Seller Indemnitees with respect to
claims for which Buyer is an Indemnifying Party.

 

1.1.9.

“Lien” means, with respect to any asset, any hypothec, mortgage, assignment,
trust or deemed trust (whether contractual, statutory or otherwise arising),
title defect or objection, lien, pledge, charge, security interest,
hypothecation, restriction, Encumbrance or charge of any kind in respect of such
asset.

 

1.1.10.

“Losses” means all losses, damages, costs, expenses, liabilities, judgments,
awards, fines, penalties, assessments, charges and amounts paid in settlement
(net of insurance proceeds actually received), including (i) interest on cash
disbursements in respect of any of the foregoing at the Reference Rate in effect
from time to time, compounded quarterly, from the date each such cash
disbursement is made until the Person incurring such disbursement shall have
been indemnified in respect thereof and (ii) reasonable costs, fees and expenses
of attorneys, accountants and other agents of, or other Persons retained by,
such Person.

 

1.1.11.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, limited liability partnership, association, trust, estate or
other entity or organization, including a Governmental Authority.

 

1.1.12.

“Reference Rate” on any day means the per annum rate of interest that Royal Bank
of Canada has established as its head office in Toronto as a reference rate of
interest that it will charge on that day for loans in Canadian dollars to
Canadian corporate customers and which it refers to as its prime rate.



 

 



--------------------------------------------------------------------------------

- 3 -

 

 

1.2.

Index of Other Defined Terms In addition to these terms defined above the
following terms shall have the respective meanings given thereto in the sections
indicated below:

DEFINED TERM

SECTION

 

 

Agreement

 

Buyer

Preamble

 

Preamble

 

 

Buyer Indemnitees

8.1.1

 

 

Closing

2.4

 

 

Closing Date

2.4

 

 

Company

Preamble

 

 

JVA

Recitals

 

 

Proceedings

3.1.4

 

 

Purchase Price

2.2

 

 

Seller

Preamble

 

 

Seller Indemnitees

8.1.2

 

 

Share Encumbrances

3.1.1.1

 

 

Shares

Recitals

 

 

1.3.

Currency Used. All references herein to dollars or the use of the symbol “$”
shall be deemed to refer to Canadian dollars.

2.

PURCHASE AND SALE

 

2.1.

Purchase of Shares.  On the terms and subject to the conditions set forth
herein, at the Closing Seller shall, transfer, convey, assign and deliver to
Buyer, free and clear of all Share Encumbrances, subject only to the Comerica
Pledge, and Buyer shall purchase, acquire and accept from Seller all of the
Shares owned by Seller.  The parties hereto hereby waive the requirement
pursuant to Section 13.2 of the JVA that the Seller deliver the certificates
representing the Shares being transferred to the Buyer at the Closing Date;
however, the Seller hereby undertakes to collaborate with the Buyer and execute
any documents as may be necessary or appropriate in order to endorse and cancel
the share certificates representing the Shares being transferred to the Buyer
following the Closing.

 

2.2.

Consideration for Shares.  The purchase price to be paid by Buyer for the Shares
(the “Purchase Price”) shall be One Dollar ($1).  In addition, in consideration
of the Shares, Buyer shall (A), concurrently with the Closing, execute and
deliver, and cause the



 

 



--------------------------------------------------------------------------------

- 4 -

 

 

Company to execute and deliver, to Seller (i) an Indemnity Agreement in respect
of certain indemnification obligations of Buyer and the Company to Seller, and
(ii) a U.S. law governed Security Agreement in order to secure the payment and
performance of such indemnity obligations, and (B), as promptly as practicable
after the Closing, execute and deliver, and cause the Company to execute and
deliver, to Seller, a Canadian law governed Security Agreement in order to
provide additional security for the payment and performance of such indemnity
obligations, in each case in form and substance reasonably acceptable to Seller.

 

2.3.

Payment of Purchase Price. The Purchase Price shall be paid by the Buyer to the
Seller concurrently with the execution of this Agreement, by wire transfer to
the bank account below:

Receiver name         : MITSUI & CO.(CANADA) LTD.

Bank Name            : TD Canada Trust

Address  : Toronto Dominion Tower Branch

                           700 Georgia Street West, Pacific Centre

                           Vancouver, B.C. V7Y 1A2 CANADA

Bank Institution No: 004

SWIFT Code: TDOMCATTTOR

Transit No. (Branch No.)  : 94000

Canadian Dollar A/C No  : 5210404

 

 

2.4.

Closing.  The closing (the “Closing”) of the transactions contemplated by this
Agreement shall take place on the 1st day of August, 2017 (the “Closing
Date”).  The parties agree that the closing of the transactions contemplated
herein constitutes the conclusion of the right of first offer process set out in
Section 11.1 of the JVA triggered by Seller’s Offer Notice, dated May 8, 2017.

 

2.5.

Company’s Books.  At the Closing, Company shall enter Buyer on the books of the
Company as the holder of the Shares and to issue one or more share certificates
representing the Shares to Buyer.

3.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

3.1.

As an inducement to Buyer to enter into this Agreement and to the transactions
contemplated therein, Seller represents and warrants to Buyer as follows:

 

3.1.1.

Representations Regarding the Shares

 

3.1.1.1.

Subject only to the Comerica Pledge, Seller has good and marketable title to the
Shares free and clear of any and all covenants, conditions, restrictions, voting
trust arrangements, rights of first refusal, options, Liens and adverse claims
or rights whatsoever (collectively, the “Share Encumbrances”), and Seller has,
and on Closing Buyer shall acquire, good and marketable title to the Shares free
and clear of any and all Share Encumbrances. subject only to the Comerica
Pledge;



 

 



--------------------------------------------------------------------------------

- 5 -

 

 

3.1.1.2.

Subject only to the Comerica Pledge, Seller has the full right, power and
authority to enter into this Agreement and to sell, transfer, convey, assign and
deliver to Buyer the Shares to be sold, transferred, conveyed, assigned and
delivered to Buyer by Seller hereunder, free and clear of any and all Share
Encumbrances; and

 

3.1.1.3.

Seller is not a party to, subject to or bound by any agreement, judgment, order,
writ, prohibition, injunction or decree of any court or other Governmental
Authority that would prevent the execution or delivery to Buyer of this
Agreement by Seller, the sale, transfer, conveyance, assignment and delivery of
the Shares to be sold, transferred, conveyed, assigned and delivered by Seller
to Buyer pursuant to the terms hereof, or the consummation of the transactions
contemplated by this Agreement in accordance with the terms of this Agreement.

 

3.1.2.

Authorization.  The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby are
within Seller’s powers and have been duly authorized by all necessary action on
Seller’s part.  This Agreement has been duly and validly executed by Seller and
constitutes the legal, valid and binding agreement of Seller enforceable against
Seller in accordance with its terms.

 

3.1.3.

Non-Contravention.  The execution, delivery and performance of this Agreement by
Seller, and the consummation by Seller of the transactions contemplated hereby,
do not and will not contravene or conflict with or constitute a material
violation of any provision of any Applicable Law binding upon or applicable to
Seller or the Shares.

 

3.1.4.

Litigation.  There are no actions, claims, suits, hearings, arbitrations,
audits, charges, orders (draft or otherwise), judgments, injunctions, decrees,
awards, writs, proceedings (public or private), prosecutions, statements of
offence, complaints or investigations that have been presented to or brought by
or against any Governmental Authority or any other Person (collectively, the
“Proceedings”), pending or, to the knowledge of Seller, threatened, against or
affecting the Shares, to be transferred, conveyed, assigned and delivered by
Seller or that seek to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

 

3.1.5.

Required Consents.  There is not any (i) governmental or other registration,
filing, application, notice, transfer, consent, approval, order, qualification
or waiver required under Applicable Law or otherwise required to be obtained or
made with any Governmental Authority to be obtained by Seller by virtue of the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby or (ii) Contract with respect to which the consent of the
other party or parties thereto must be obtained by Seller by virtue of the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

3.1.6.

Advisory Fees. There is no investment banker, broker, finder or other
intermediary, or advisor that has been retained by or is authorized to act on



 

 



--------------------------------------------------------------------------------

- 6 -

 

 

behalf of Seller who might be entitled to any fee, commission or reimbursement
of expenses from the Company or Buyer upon consummation of the transactions
contemplated by this Agreement.

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

4.1.

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Buyer hereby represents and warrants to Seller
as follows:

 

4.1.1.

Organization and Existence.  Buyer is a corporation duly incorporated, organized
and validly existing under the laws of Delaware and has all corporate power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.

 

4.1.2.

Corporate Authorization.  The execution, delivery and performance by Buyer of
this Agreement and the consummation of the transactions contemplated hereby are
within the corporate powers of Buyer and have been duly authorized by all
necessary corporate action on the part of Buyer.  This Agreement has been duly
and validly executed by Buyer and constitutes the legal, valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors’ rights.

 

4.1.3.

Non-Contravention.  The execution, delivery and performance of this Agreement by
Buyer, and the consummation by Buyer of the transactions contemplated hereby, do
not and will not (a) contravene or conflict with the articles of incorporation
or by-laws of Buyer, (b) contravene or constitute a default under any material
agreement to which Buyer is a party, or (c) contravene or conflict with or
constitute a violation of any provision of any Applicable Law binding upon or
applicable to the Buyer.

 

4.1.4.

Advisory Fees. There is no investment banker, broker, finder or other
intermediary, or advisor that has been retained by or is authorized to act on
behalf of Buyer who might be entitled to any fee, commission or reimbursement of
expenses from the Company or Seller upon consummation of the transactions
contemplated by this Agreement.

 

4.1.5.

Litigation.  There is no Proceeding pending or, to the knowledge of Buyer,
threatened, against or affecting Buyer before any Governmental Authority that
challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

 

4.1.6.

Company Obligations.  Company has paid all amounts owing to employees of Company
which are due and payable.  Company has paid all taxes owing to any Government
Authority which are due and payable.  Company has made full and adequate
provision in the books and records of Company, including the financial
statements of Company, for all wages and taxes which are not yet due and payable
but which relate to periods ending on or before the Closing Date.  Company has
withheld and collected all amounts required by Applicable Law to be withheld or
collected by it on account of taxes and has remitted such



 

 



--------------------------------------------------------------------------------

- 7 -

 

 

amounts to the appropriate Government Authority within the time presented under
any Applicable Law.

5.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

5.1.

Survival of Representations and Warranties.  The representations and warranties
of the parties hereto contained in this Agreement or in any certificate
delivered pursuant hereto shall survive the Closing and for a period of two (2)
years following the Closing Date.

 

5.2.

Non-waiver.  No investigations made by or on behalf of Buyer at any time shall
waive, diminish the scope of or otherwise affect any representation or warranty
made by any party hereto in favour of Buyer.

6.

TERMINATION OF JVA

 

6.1.

Termination of the JVA. Pursuant to Section 20.1 of the JVA, the JVA shall
terminate upon the Closing provided however that, pursuant to Section 20.2 of
the JVA, the parties thereto shall continue to be bound, as applicable, by the
provisions of its Sections 8.2.13, 15, 17.1, 17.4, 20, 21, 22 and 23.

7.

COVENANTS OF ALL PARTIES

 

7.1.

Resignation of Seller’s Nominee Directors.  Seller shall deliver to Buyer and
Company the resignations and releases of the directors nominated by Seller
pursuant to Section 8.2.2 of the JVA.  Upon receipt, Company shall enter such
resignations on the books of the Company and shall file notice of such
resignations with the proper Government Authorities.  Buyer and Company shall
deliver to Seller releases of such directors.

 

7.2.

Releases.  Seller shall deliver to Buyer and Company and Buyer and Company shall
deliver to Seller full and final releases of all obligations and liabilities,
except as provided for in this Agreement, substantially in the form attached
hereto at Schedule “A”.

 

7.3.

Company Obligations.  Buyer agrees to cause Company, and Company agrees to make
such payments after Closing for obligations arising on or before Closing
including, but not limited to, obligations arising in respect of wages and
taxes.

 

7.4.

Further Assurances.  Each party hereto agrees to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary or desirable in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

8.

INDEMNIFICATION

 

8.1.

Agreement to Indemnify.

 

8.1.1.

Seller shall indemnify and hold harmless Buyer and each officer, director,
shareholder, employee, representative and agent of Buyer (collectively, the
“Buyer Indemnitees”) in respect of and shall pay to any Buyer Indemnitee the
amount of, Losses incurred by such Buyer Indemnitee arising directly or



 

 



--------------------------------------------------------------------------------

- 8 -

 

 

indirectly from or in connection with any incorrectness in or breach of any
representation or warranty made in this Agreement by Seller or any failure by
Seller to observe or perform any of their covenants or obligations contained in
this Agreement.

 

8.1.2.

Buyer shall indemnify and hold harmless Seller and each officer, director,
shareholder, employee, representative and agent of Seller (collectively, the
“Seller Indemnitees”) in respect of and shall pay to Seller Indemnitees the
amount of Losses incurred by them arising directly or indirectly from or in
connection with any incorrectness in or breach of any representation or warranty
made in this Agreement by Buyer or any failure to Buyer to observe or perform
any of its covenants or obligations contained in this Agreement.

 

8.2.

Claims for Indemnification.  If any Indemnitee shall believe that such
Indemnitee is entitled to indemnification pursuant to this Article 8 in respect
of any Losses, such Indemnitee shall give the appropriate Indemnifying Party
prompt notice thereof.  Any such notice shall set forth in reasonable detail and
to the extent then known the basis for such claim for indemnification.  The
failure of such Indemnitee to give notice of any claim for indemnification
promptly shall not adversely affect such Indemnitee’s right to indemnity
hereunder except to the extent that such failure materially and adversely
affects the right of the Indemnifying Party to assert any reasonable defense to
such claim.  The Indemnifying Party shall have twenty (20) Business Days
following its receipt of such notice either (i) to acquiesce in such claim by
giving such Indemnitee notice of such acquiescence or (ii) to object to the
claim by giving such Indemnitee notice of the objection.  If the Indemnifying
Party does not object thereto within such twenty (20)-Business Day period, such
Indemnitee shall be entitled to be indemnified for all Losses reasonably and
proximately suffered or incurred by such Indemnitee in respect of such
claim.  If the Indemnifying Party objects to such claim in a timely manner, and
such Indemnitee and the Indemnifying Party are unable to resolve their dispute
within ten (10) Business Days following such objection (or such additional
period of time as may be mutually agreed to by such Persons), each party shall
be entitled to exercise its rights and recourses before the courts having
jurisdiction.

 

8.3.

Buyer Indemnification under FSIA.  Buyer acknowledges and agrees that its
indemnification obligations pursuant to Section 5(b) of the FSIA shall survive
the consummation of the transactions contemplated herein and the termination of
the JVA.

9.

PRIORITY OF AGREEMENTS

 

9.1.

The provisions of the Agreement shall have precedence over any provisions of the
articles and by-laws of the Company not compatible herewith, and the Parties
expressly waive the right to invoke the application of such provisions of the
articles and by-laws.

10.

NOTICE

 

10.1.

Any notice or any other communication required herein shall be given in writing
and transmitted by fax (provided that a copy is subsequently sent by messenger
and its receipt is confirmed) or delivered by hand:

To Seller:

Address: 1-3, Marunouchi 1-Chome



 

 



--------------------------------------------------------------------------------

- 9 -

 

Chiyoda-ku, Tokyo, Japan 100-8631

Attention: Biochemicals Department (TKCQH)  

Fax: 81-(0)3-3285-4915

 

To Buyer:

 

Address: 1250 Rene-Levesque West, Suite 4310

Montreal, Quebec, Canada, H3B 4W8

Attention: Fabrice Orecchioni, President & COO

Fax: (514) 844-1414

 

 

10.2.

or, for each Party, to any other address or any other fax number which may be
designated by such Party in a written notice transmitted to the other Parties.

 

10.3.

The notices or communications provided in Section 10.1 shall be presumed to have
been received the day they are sent, if delivered by hand or if transmitted by
fax during normal business hours; failing this, the fax transmission shall be
deemed to have been received the next Business Day.

11.

OTHER PROVISIONS

 

11.1.

The parties acknowledge that Buyer is a public corporation and that, upon
execution of this Agreement, Buyer will be required (i) to publicly disclose the
key terms contained in this Agreement by way of press release, 8-k filing with
the Securities and Exchange Commission of the United States and corresponding
material report with those Canadian securities regulators having jurisdiction;
provided, that prior to the release of such public disclosure, Buyer shall
furnish Seller with a copy of the public disclosure and obtain the prior consent
of Seller (which consent shall not be unreasonably withheld, conditioned or
delayed by Seller), and (ii) to publicly file with the relevant regulatory
authorities a copy of this Agreement.

 

11.2.

The parties to this Agreement undertake toward each other to make, do or
execute, at any time, any deed, thing or document necessary or useful to give
full effect to this Agreement.

 

11.3.

As the context requires, words importing the singular number include the plural,
words importing the masculine gender include the feminine gender and vice versa.

 

11.4.

This Agreement constitutes the complete and final agreement among the Parties
regarding the matters set forth herein and replaces all prior contracts,
agreements, commitments and understandings, verbal or written.

 

11.5.

No modification or amendments to this Agreement shall be valid and binding
unless set forth in writing and duly executed by all Parties hereto and no
waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the Party purporting
to give same and, unless otherwise provided, shall be limited to the specific
breach waived.

 

11.6.

Any decision of an arbitration board or a court to the effect that any of the
provisions of this Agreement are null and unenforceable shall in no way affect
the other provisions of this Agreement or their validity or enforceability.



 

 



--------------------------------------------------------------------------------

- 10 -

 

 

11.7.

The insertion of section headings is for ease of reference only and shall not
affect the interpretation of this Agreement.

 

11.8.

All executed copies of this Agreement constitute originals of one and the same
agreement.

 

11.9.

This Agreement may be executed by the Parties hereto at different times and in
different places without the Parties hereto being in each other’s presence.

 

11.10.

The provisions of Sections 16 (Governing Law), 17 (Submission to Jurisdiction;
Waivers) and 18 (Waiver of Jury) of the FSIA are hereby incorporated by
reference and shall apply, mutatis mutandis, to this Agreement.

 

11.11.

This Agreement will enure to the benefit of and be binding upon the respective
successors and permitted assigns.

 

11.12.

Time is of the essence in this Agreement.  Each Party shall be in default by the
mere lapse of time for the performance of any of its obligations hereunder
without the necessity of any notice to that effect.

[Remainder of page intentionally left blank]






 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE PARTIES HAVE SIGNED THIS AGREEMENT AT THE DATE
HEREINABOVE FIRST MENTIONED.

 

MITSUI & CO., LTD.

 

 

 

Per:

 

 

Takeo Kato

Managing Officer

Chief Operating Officer

Performance Materials Business Unit

 

 

 

 

 

 

 

BIOAMBER INC.

 

 

 

Per:

 

 

Fabrice Orecchioni

President & Chief Operations Officer

 

 

 

 

Per:

 

 

Ray Land

Chairman of the Board

 

 

 

 

BIOAMBER SARNIA INC.

 

 

 

Per:

 

 

Mike Hartmann

President

 






 

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

 

 

SCHEDULE “A”

 

MUTUAL RELEASE

 

 

THIS MUTUAL RELEASE (this “Release”) is made and entered into as of the 1st day
of August, 2017 by and among BioAmber Inc., a corporation organized under the
laws of Delaware (“BA”), Mitsui & Co. Ltd., a corporation organized under the
laws of Japan (“Mitsui”), and BioAmber Sarnia Inc., a corporation organized
under the laws of Canada “BAS”).

WHEREAS BA, Mitsui and BAS are parties to that certain Share Purchase Agreement
dated as of August 1, 2017 (the “SPA”).

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.

Each of BA and BAS hereby releases and discharges Mitsui from any and all
actions, claims and demands which BA and BAS may have now or in the future
against Mitsui, in connection with the status of Mitsui as a shareholder of BAS,
except (i) for any action, claim or demand related to or arising out of the SPA
and/or the FSIA, and/or (ii) for any action, claim or demand related to or
arising out of any provisions of the JVA that will survive its termination
according to the terms of the SPA.

 

2.

Mitsui hereby releases and discharges BA and BAS from any and all actions,
claims and demands which Mitsui may have now or in the future against BA or BAS,
except for any action, claim or demand related to or arising out of (a) the SPA,
(b) the FSIA (as such term is defined in the SPA), (c) the Indemnity Agreement
referenced in the SPA, and/or (d) the Security Agreements referenced in the SPA.

 

3.

This Release shall be binding on and enure to the benefit of the parties and, as
the case may be, their respective officers, directors, agents, employees,
representatives, predecessors, subsidiaries, affiliates,  successors and
assigns.

 

4.

All executed copies of this Release constitute originals of one and the same
agreement.

 

5.

This Release may be executed by the parties hereto at different times and in
different places without the parties hereto being in each other’s presence.

 

6.

The provisions of Sections 16 (Governing Law), 17 (Submission to Jurisdiction;
Waivers) and 18 (Waiver of Jury) of the FSIA are hereby incorporated by
reference and shall apply, mutatis mutandis, to this Release.

 

 

 



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Release at the date herein
above first mentioned.

 

 

mitsui & co., ltd

 

 

Per:

/s/ Takeo Kato

 

Takeo Kato

Managing Officer

Chief Operating Officer

Performance Materials Business Unit

 

 

bioamber inc.

 

 

Per:

/s/ Fabrice Orecchioni

 

 

 

Fabrice Orecchioni

 

 

 

President and Chief Operations Officer

 

 

Per:

/s/ Ray Land

 

 

 

Ray Land

 

 

 

Chairman of the Board

 

 

bioamber sarnia inc.

 

 

Per:

/s/ Mike Hartmann

 

 

 

Mike Hartmann

 

 

 

President

 

 





 

